 

EXHIBIT 10.40

Settlement and Termination Agreement

 

This Settlement and Termination Agreement, dated December 19, 2002 (the
“Agreement”), is made by and between

 

Celltech Pharmaceuticals Inc. (formerly known as Medeva Pharmaceuticals Inc.), a
corporation organized under the laws of Delaware (“Celltech”) and Medeva Limited
(Formerly known as Medeva plc) a company organized under the laws of England
(“Medeva”) and an affiliate of Celltech; and

 

Targeted Genetics Corporation, a corporation organized under the laws of
Washington state (“Targeted”).

 

Celltech, Medeva and Targeted may be referred to herein collectively as the
“Parties”. Defined terms used herein and not otherwise defined shall have the
meanings ascribed to such terms in the Master Agreement.

 

Recitals

 

A.    Celltech and Targeted are parties to a master agreement dated September
23, 1998 (the “Master Agreement”). Pursuant to the Master Agreement, the
Celltech and Targeted agreed to collaborate in the further development and
commercialization of a CFTR gene therapy product for the treatment of cystic
fibrosis. In connection with entering into the Master Agreement, Celltech and
Targeted are parties to a license and collaboration agreement dated November 23,
1998 (the “License Agreement”) and a supply agreement dated November 23, 1998
(the “Supply Agreement”).

 

B.    In connection with the Master Agreement, Medeva and Targeted enter into a
credit agreement, dated November 23, 1998 (the “Credit Agreement”). Pursuant the
Credit Agreement, Targeted issued a promissory note, dated November 23, 1998, in
favor of Medeva in the aggregate principal amount of Two Million United States
Dollars (US$2,000,000) which is due and payable on August 23, 2003 (the “Note”).

 

C.    The Master Agreement, the License Agreement, the Supply Agreement and the
Credit Agreement are referred to herein collectively as “the Agreements”.

 

D.    Pursuant to the License Agreement, Targeted has invoiced Celltech costs of
approximately US$1,423,000 related to development and clinical evaluation of
CFTR gene therapy product which are unpaid, and has incurred or may incur
additional product clinical development, patent prosecution and expenses that
have not yet been billed to Celltech (collectively, the “Development Costs”).

 

E.    On November 27, 2002, Celltech gave notice, in accordance with Article 8.6
and Article 5.2.1 of the Master Agreement, to Targeted terminating the Master
Agreement, the License Agreement and the Supply Agreement.



--------------------------------------------------------------------------------

 

F.    Celltech and Targeted seek to avoid the burdens and uncertainties of
litigation and wish, by this Agreement, to compromise and settle the claims
and/or causes of action against one another arising out of or related to the
Development Costs and the Note as specifically set forth in this Agreement.

 

Agreement

 

Now therefore, in consideration of the promises and releases herein contained,
the Parties agree as follows:

 

1.    Note Cancellation.  Concurrently with the execution of this Agreement and
in consideration of Targeted’s full and complete release of Celltech from any
and all claims and demands for the Development Costs that have been or may be
incurred by Targeted, Medeva agrees that such release constitutes payment in
full of all amounts that are or may be owed by Targeted to Medeva under the
Note.

 

2.    Release of Development Costs Claim.  Concurrently with the execution of
this Agreement and in consideration of Medeva’s full and complete release of
Targeted from any and all claims and demands for payment of all amounts that are
or may be owed by Targeted to Medeva under the Note, Targeted agrees that such
release constitutes payment in full of all amounts that are or may be owed by
Medeva to Targeted for the Development Costs.

 

3.    Termination of the Master Agreement.  The Parties agree that the Master
Agreement, the License Agreement and the Supply Agreement are terminated
immediately pursuant to Section 5.2 of the Master Agreement and Targeted waives
the required one hundred eighty (180) day notice period under the Master
Agreement.

 

4.    Termination of the Credit Agreement.  The Parties agree that the Credit
Agreement shall be terminated in its entirety and shall be of no further force
or effect from the date of this Agreement.

 

5.    Mutual Release.  In consideration of the benefits described herein,
Celltech and Targeted hereby release one another from any and all claims,
demands, rights, and causes of action of any kind and nature arising out of the
Note and/or the Development Costs.

 

6.    Execution of Documents.  The Parties agree to sign, execute and deliver,
or cause to be done, all such other acts and things as may be necessary to carry
out the provisions and intent of this Agreement, including the delivery of the
Note marked “Paid in Full” to Targeted by Celltech.

 

7.    Successors.  This Agreement shall be binding on, and shall inure to the
benefit of, the Parties and their respective successors.



--------------------------------------------------------------------------------

 

8.     Interpretation and Construction.  This Agreement has been reviewed and
approved by each of the Parties and their attorneys. In the event it should be
determined that any provision of this Agreement is uncertain or ambiguous, the
language in all parts of this Agreement shall be in all cases construed as a
whole according to its fair meaning and not strictly construed for or against
any Party.

 

9.    Waiver of Breach.  The failure of either Party to enforce its rights under
this Agreement at any time for any period shall not be construed as a waiver of
such rights.

 

10.    Governing Law.  The Governing Law provisions of Article 7.1 and the
Courts Law provisions of Article 7.3 of the Master Agreement will govern this
Agreement.

 

11.    Nonadmission of Liability.  This Agreement shall not be construed as an
admission of wrongdoing by either party.

 

12.    Survival.  Other than the foregoing changes, the terms of the Master
Agreement, the License Agreement and the Supply Agreement intended to survive
their termination under Article 5.8 of the Master Agreement shall remain
unchanged.

 

13.    Final Agreement.  This Agreement terminates and supersedes all prior
understandings or agreements on the subject matter hereof, no changes or
modifications or waivers to this Agreement will be effective unless in writing
and signed by both parties. Nothing contained herein shall be construed so as to
require the commission of any act contrary to law, and wherever there is any
conflict between any provisions contained herein and any present or future
statute, law, ordinance or regulation contrary to which the parties have no
legal right to contract, the latter shall prevail; but the provision of this
Agreement which is affected shall be curtailed and limited only to the extent
necessary to bring it within the requirements of the law.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date written above.

 

AGREED AND ACCEPTED:

 

CELLTECH PHARMACEUTICALS INC.

     

TARGETED GENETICS CORPORATION.

By:

 

/s/    Ingelise Saunders

--------------------------------------------------------------------------------

     

By:

 

/s/    Todd E. Simpson

--------------------------------------------------------------------------------

Print Name: Ingelise Saunders

     

Print Name: Todd E. Simpson

Its: President

     

Its: Chief Financial Officer

 

MEDEVA LIMITED

       

By:

 

/s/    Peter V. Allen

--------------------------------------------------------------------------------

           

Print Name: Peter V. Allen

           

Its: Chief Financial Officer

           